DETAILED ACTION

Status of Claims
Amendment filed June 3, 2021 is acknowledged.   
Claims 1-20 are pending. 
Claims 1, 5, 9, and 13 have been amended.    
Claims 1-20 are examined below.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not persuasive. 
Applicant argues:
The Applicant does not necessarily agree with the assertions of the Office Action with regard to this rejection and reserves the right to argue with regard to the same in subsequent prosecution. However, in order to advance the prosecution of the present application, independent claim 1 (from which claims 2-4 depend), independent claim 5 (from which claims 6-8 depend), independent claim 9 (from which claims 10-12 depend), and independent claim 13 (from which claims 14-20 depend), have been amended to clarify that the at least one skip level via comprises a single continuous conductive material. Support for this amendment may be found in FIG. 2, 8, 9, 13, and 14 and supporting verbiage in the specification of the present application.
The Rubin patent does not teach or suggest such a structure. Rather, the skip level via 134, as defined by the Office Action, is an agglomeration of metallic structures M0, Ml, M2, and M3, vertical vias V0, V1, and V2, vertical contacts C3 and C8, and interlayer via contacts 114 and 124.

However, the claim language states “the at least one skip level via comprises a single continuous conductive material.”  ““Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim,” (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).  Any one of portions M3, V2, M2, V1, M1, V0, M0 are a single continuous conductive material.  Thus, the skip level via comprises a single continuous conductive material.  Thus, applicant’s argument is not persuasive.

Drawings
The drawings were received on June 3, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rubin et al. (US 10,607,938; hereinafter “Rubin”).

Regarding claim 1, Rubin teaches an integrated circuit structure, comprising:
a first level (128) comprising a first dielectric material layer;
a second level (156; Figure 2) on the first level, wherein the second level comprises a second dielectric material layer;
a third level on the second level (130), wherein the third level comprises a third dielectric material layer;
at least one power/ground structure in the second level (132/152; column 9, lines 44-64); and
at least one skip level (134/154) via extending at least partially through the first dielectric material layer of the first level, through the second dielectric material layer of the second level, and at least partially through the third dielectric material layer of the third level (Figure 1), wherein the at least one skip level via comprises a single continuous conductive material (134; column 16, lines 62-67).

Regarding claim 2, Rubin teaches the at least one power/ground structure comprises a power structure and a ground structure (Figure 1: VDD and GND; column 9, lines 44-64), and wherein the at least one skip level via extends through the second dielectric material layer (156) of the second level between the power structure and the ground structure (Figures 1 and 2).

Regarding claim 3, Rubin teaches the at least one of the power structure and the ground structure has a notch adjacent the at least one skip level via (Figure 2).

Regarding claim 4, Rubin teaches the at least one power/ground structure includes at least one opening extending therethrough (Figure 2), wherein a portion of the second dielectric material layer is disposed within the at least one opening (156), and wherein the at least one skip level via extends through the at least one opening within the portion of the second dielectric material layer (154).

Regarding claim 5, Rubin teaches an electronic substrate (100); and
a metallization structure on the electronic substrate (T1, T2, BEOL), wherein the metallization structure includes
a first level (128) comprising a first dielectric material layer;
a second level (156; Figure 2) on the first level, wherein the second level comprises a second dielectric material layer;
a third level on the second level (130), wherein the third level comprises a third dielectric material layer;
at least one power/ground structure in the second level (132/152; column 9, lines 44-64); and
at least one skip level (134/154) via extending at least partially through the first dielectric material layer of the first level, through the second dielectric material layer of the second level, and at least partially through the third dielectric material layer of the third level (Figure 1), 

Regarding claim 6, Rubin teaches the at least one power/ground structure comprises a power structure and a ground structure (Figure 1: VDD and GND), and wherein the at least one skip level via extends through the second dielectric material layer (156) of the second level between the power structure and the ground structure (Figures 1 and 2).

Regarding claim 7, Rubin teaches the at least one of the power structure and the ground structure has a notch adjacent the at least one skip level via (Figure 2).

Regarding claim 8, Rubin teaches the at least one power/ground structure includes at least one opening extending therethrough (Figure 2), wherein a portion of the second dielectric material layer is disposed within the at least one opening (156), and wherein the at least one skip level via extends through the at least one opening within the portion of the second dielectric material layer (154).

Regarding claim 9, Rubin teaches an electronic system comprising:
a board (column 20, lines 17-37); and
an integrated circuit device electrically attached to the board, wherein the integrated circuit device comprises:
an electronic substrate (100); and

a second level (156; Figure 2) on the first level, wherein the second level comprises a second dielectric material layer;
a third level on the second level (130), wherein the third level comprises a third dielectric material layer;
at least one power/ground structure in the second level (132/152; column 9, lines 44-64); and
at least one skip level (134/154) via extending at least partially through the first dielectric material layer of the first level, through the second dielectric material layer of the second level, and at least partially through the third dielectric material layer of the third level (Figure 1), wherein the at least one skip level via comprises a single continuous conductive material (134; column 16, lines 62-67).

Regarding claim 10, Rubin teaches the at least one power/ground structure comprises a power structure and a ground structure (Figure 1: VDD and GND), and wherein the at least one skip level via extends through the second dielectric material layer (156) of the second level between the power structure and the ground structure (Figures 1 and 2).

Regarding claim 11, Rubin teaches the at least one of the power structure and the ground structure has a notch adjacent the at least one skip level via (Figure 2).

Regarding claim 12, Rubin teaches the at least one power/ground structure includes at least one opening extending therethrough (Figure 2), wherein a portion of the second dielectric material layer is disposed within the at least one opening (156), and wherein the at least one skip level via extends through the at least one opening within the portion of the second dielectric material layer (154).

Regarding claim 13, Rubin teaches a method of forming an integrated circuit structure, comprising:
forming a first level comprising a first dielectric material layer (128);
forming a second level on the first level (156; Figure 2), wherein the second level comprises a second dielectric material layer;
forming a third level (130) on the second level, wherein the third level comprises a third dielectric material layer;
forming at least one power/ground structure in the second level (132/152; column 9, lines 44-64);
forming at least one opening extending at least partially through the first dielectric material layer of the first layer, through the second dielectric material layer of the second layer, and at least partially through the third dielectric material layer of the third level (Figures 1 and 2; 134 and 154; column 9, lines 44-64); and
disposing a single continuous conductive material within the opening to form a skip level via extending at least partially through the first dielectric material layer of the first layer, through the second dielectric material layer of the second layer, and at least partially through the third dielectric material layer of the third level (Figure 1; column 16, lines 62-67).

Regarding claim 14, Rubin teaches forming the at least one power/ground structure comprise forming a power structure and forming a ground structure (Figure 1: VDD and GND), and wherein forming the at least one skip level via comprising forming the at least one skip level via to extend through the second dielectric material layer (156) of the second level between the power structure and the ground structure (Figures 1 and 2).

Regarding claim 15, Rubin teaches forming a notch in at least one of the power structure and the ground structure (Figure 2), wherein the notch is adjacent the at least one skip level via (Figure 2).

Regarding claim 16, Rubin teaches forming the at least one power/ground structure includes forming at least one opening extending therethrough (Figure 2), wherein a portion of the second dielectric material layer is disposed within the at least one opening (156), and wherein the at least one skip level via extends through the at least one opening within the portion of the second dielectric material layer (154).

Regarding claim 17, Rubin teaches forming an integrated circuit device by forming electronic substrate (100) and forming a metallization layer on the electronic substrate (T1, T2, BEOL), wherein the metallization layer includes the first level, the second level, the third level, at least one power/ground structure in the second level, and at least one skip level via (Figures 1 and 2).

Regarding claim 18, Rubin teaches the electronic substrate includes a transistor (column 2, lines 4-20) and wherein the transistor is electrically connected to the skip level via (Figures 1 and 2; column 9, lines 54-64).

Regarding claim 19, Rubin teaches forming an electronic board and electrically attaching the electronic substrate to the electronic board (column 1, line 64 – column 2, line 3).

Regarding claim 20, Rubin teaches electrically attaching a second integrated circuit device to the metallization layer of first integrated circuit device (column 2, lines 38-56).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        
/PHAT X CAO/Primary Examiner, Art Unit 2817